Opinion by
Porter, J.,
The plaintiff at the request of the register of wills for the county of Philadelphia furnished ice for use in the offices of the register of wills and in the rooms of the orphans’ court for said county from January 1,1895, to June 30, 1897, and now sues the city of Philadelphia for 1573.36, the amount of the bill.
The register of wills is a county officer and under legislative enactment, is required to provide “ all things necessary for the proper furnishing of the offices of the register of wills and the rooms of the orphans’ court of said county,” as set forth in the case stated.
We do not think it necessary here to determine whether the plaintiff, in order to a recovery against the city of Philadelphia, should be required to exhibit an ordinance and appropriation by the city councils giving authority to contract the debt.
*303The real question is whether the furnishing of ice is one of the “ things necessary for the proper furnishing of the offices of the register of wills and the rooms of the orphans’ court.”
To reverse the action of the court below would require us to determine judicially that the providing of ice is necessary for such furnishing. This we are not prepared to do. We construe the language of the act to cover only those things which, if absent, would obstruct or prevent the proper conduct of the business of the offices of the register of wills and of the said courts. While the use of ice may have come to be so prevalent as to make it to many people more than a luxury, we cannot hold that it is necessary to a proper furnishing of a public office or court room.
The city of Philadelphia has in the past periodically appropriated a sum to incidental expenses, as appears by the ease stated, out of which such claims as the present have been paid. The appropriation for the period during which the plaintiff’s claim was accruing, was exhausted before the presentation of the claim. Such a fund may with propriety be applied in part to the maintenance of the court rooms and register’s offices with a due regard to personal convenience as well as to necessity. In the present case we are compelled to construe the language of an act of assembly which is too narrow in its terms to sustain the plaintiff’s contention.
The judgment of the court below is therefore affirmed.